TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00662-CR



                                Robert Lee Martin, Appellant

                                                 v.

                                 The State of Texas, Appellee


              FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-95-955530, THE HONORABLE CHANTAL ELDRIDGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Robert Lee Martin, an inmate proceeding pro se, appeals from an order

denying his “Motion to Dismiss Vacate Case Cause No. 955530.” Martin appears to allege that

the Affidavit for Warrant of Arrest and Detention supporting his arrest warrant was defective in

violation of his due process rights and that, consequently, “all proceedings and trial court

judgment are v[oi]d.” We lack jurisdiction over the appeal.

              Martin was convicted by a jury of aggravated sexual assault on June 7, 2001 and

sentenced to life imprisonment and a $10,000 fine. We affirmed his judgment of conviction.

See Martin v. State, No. 03-02-00435-CR, 2003 WL 21087732, at *1 (Tex. App.—Austin

May 15, 2003, pet. ref’d) (mem. op., not designated for publication). He has on two prior

occasions appealed the denial of post-trial motions seeking to vacate or dismiss his conviction

because of alleged jurisdictional infirmities.        See Martin v. State, No. 03-18-00448-CR,
2018 WL 4039587, at *1 (Tex. App.—Austin Aug. 24, 2018, no pet.) (mem. op., not designated

for publication) (Martin II); Martin v. State, No. 03-10-00075-CR, 2010 WL 3431681 (Tex.

App.—Austin Aug. 31, 2010, pet. ref’d) (mem. op., not designated for publication) (Martin III).

Each time, we determined that his motion was substantively a post-conviction application for

writ of habeas corpus because he sought to challenge the trial court’s jurisdiction and collaterally

attack his conviction. See Martin II, 2018 WL 4039587, at *2; Martin III, 2010 WL 3431681,

at *2.

               The present case is no different; consistent with our previous decisions, we find

that Martin’s current appeal is in substance an application for writ of habeas corpus for which

exclusive jurisdiction rests with the Texas Court of Criminal Appeals under article 11.07 of the

Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. art. 11.07, §§ 3(a), 5; See

Martin II, 2018 WL 4039587, at *2; Martin III, 2010 WL 3431681, at *2. Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                __________________________________________
                                                Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: June 3, 2022

Do Not Publish




                                                  2